     Case 1:20-cr-00315-JAP Document 50 Filed 09/18/20 Page 1 of 2              FII.EX}
                                                                      UNITED STATES DISTIIICT COURT
                                                                       ALBUQUEF{t"I U ;:. }\I [:W MEXICO


September 16,2020                                                                sEP   I 8 2020
                                                                          MII'ChTELL R. F-i-THRS
United States                                                                      CLERK     /roo
       V.
Shaun M. Anaya iOc,r A t            S ;}p
USDC NM No.00315-Jap

To: The Honorable James Aubrey Parker

From: Shaun Anaya (defendant) U.S.M.S.#10315151
      P.O. Box 837
      Estancia, N.M. 87016

Your Honor:

       I am writing this letter in regards to my recent difficulties I've undertaken    rn

connection with the attorney representing me in my case in the above case number.
These difficulties   I   speak of are of great importance to my disposition in this above

matter, and it appears that my attorney Christin Kennedy has died while in the process
of representing me. I have contacted her office and I have been directed to contact the
discplinary board that handles attorney's trusts accounts. I have reached out to the
attomey Erlinda Johnson for a consultation, and she has agreed to represenl me in the
above matter, but    I currently don't have the funding to hire her on my own due to all my
money being invested in Ms. Christin Kennedy, and I am asking the court to apiont
Erlinda Johnson to my case, or adequate counsel to Kennedy's level of expertise. I feel
it would be inappriopriate to appoint any Federal Public Defender to my case. As I have
exhausted all my financial means to hire the experiance of Ms. Christin Kennedy.        I was
told by the law firm of Paul Kennedy who is Christin Kennedy's fathers firm to attempt
to petition your Honorable court prior to proceeding through the discplinary board in
Santa Fe due to my attorney not having an appointted attorney representing her estate at

the time of her death.

In closing I would humbly respect that this Honorable Court please apoint Erlinda Johnson         as

my new counsel. Thank you for your time and consideration into this matter.


Respectfully Submitted,


Shaun Anaya, (Defendant)


        -7
   -tr
Case 1:20-cr-00315-JAP Document 50 Filed 09/18/20 Page 2 of 2



                                                      $$J$$
                                                      i;$s      $\Si
                                                      NQS

                                   NtN
                                  S$ $v
                                 NF
                                 NS        o'
                                 -S\       \

                                 $x D      s
                                                                 Hb
                                                                 \r-
                                                                 mE
                                  \(r:     \-
                                                                 rnL
                                                                 ?o
                                                                 BF
                                           o,,,;,'               BB
                                           t-4-
                                 si
                                                           L?
                                           \    .*c   \!         E,H
                                                                 -,
                                            ,::- I
                                           N-'                   f\J
                                                                 'r    (p
                                                                       '{=
